DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: the “evaluator” in claims 1 and 6 and the “requestor” in claims 2 and 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the evaluator” in line 6. There is insufficient antecedent basis for this limitation in the claim. Note, the dependent claims are also rejected because they do not remedy the deficiencies inherited by their parent claim. Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 10, 11, 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al., US 6,665,655 B1 (hereinafter “Warner”) in view of Xu et al., US 8,843,481 B1 (hereinafter “Xu”).

Claim 1: Warner teaches an evaluation update device comprising 
an evaluator configured to generate again, when an evaluation information index representing an index provided to evaluation information when the evaluation information is generated drops equal to or below a threshold related to the evaluation information index (Note, this element is interpreted under 35 USC §112(f) as the CPU along with the algorithm disclosed in the specification, Warner, [Col. 4 Lines 55-67] note FIG. 2 shows the relevant portions 200 of the index 103. The index 103 in accordance with the principles of the present invention comprises… a relevancy rating (RR) field, [Fig. 5], [Col. 8 Lines 62-64] note If the threshold is exceeded, it is assumed that, for the purpose of relevancy rating, that the information is stale, [Col. 9 Lines 4-5] note in step 505, the index 103 is updated to reflect any changes to the relevancy rating and/or the TMRA),
the evaluation information for an evaluation target representing evaluation on the evaluation target (Warner, [Fig. 2], [Col. 4 Lines 55-67] note FIG. 2 shows the relevant portions 200 of the index),
the evaluation information index becoming lower as time elapses from a point when the evaluation information was generated (Warner, [Col. 9 Lines 26-30] note the inventive relevancy rating aging system described above, allows the rating to decay over time to minimize the tendencies for historical usage biased rating, and to provide a more temporally accurate ratings),
the evaluation information index becoming lower with lower voting information indicating whether the evaluation information is appropriate (Warner, [Col. 6 Lines 4-13] note It is assumed that by initial selection of an informational item, the user is providing positive feedback about that selected informational item. However, if the user subsequently selects additional informational items, submits a question, searches for additional informational items, and/or initiates a entirely new search, it can be concluded that the usefulness of the initially selected informational item may be less than originally assumed. Accordingly, The relevancy rating of the initially selected informational item may be adjusted downward by a second predetermined amount).
Warner does not explicitly teach the evaluation information for the evaluation target based on post information that is different from the post information indicating a post content for the evaluation target used for generating the evaluation information for the evaluation target.
However, Xu teaches this (Xu, [Col. 19 Lines 12-17] note The user may also add comments on the selected entry about his opinion or why he thinks his selection is good. In addition, users in the community can share their opinion on each entry in the list returned from the search engine and can collaborate with each user inside the community, such as chatting in real time or post different comments, [Col. 20 Lines 1-6] note all the votes, ranks, comments or other user contributed stuff by the community members can be feed back to the search engine and the search engine shall utilize those information to adjust its future ranking or sorting of the result list when others execute the same or similar searches).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the index including a relevancy rating of Warner with the vote, rank or comment feed back of Xu according to known methods (i.e. adjusting the relevancy rating based on vote, rank or comment feed back). Motivation for doing so is that utilizing an action based or resource based community or combinations of the two helps users to improve the effectiveness of the search (Xu, [Col. 20 Lines 15-17]).

Claim 2: Warner and Xu teach the evaluation update device according to claim 1, further comprising a requestor configured to request a plurality of users for posting of the post information when the evaluation information drops equal to or below the threshold related to the evaluation information index (Note, this element is interpreted under 35 USC §112(f) as the CPU along with the algorithm disclosed in the specification, Xu, [Col. 19 Lines 1-8] note one service can be provided inside this kind of action based community is to allow users to re-rank the result list returned by the original search engine to see if it serves their purpose or allow them to vote for the best matches in the list. All those could be done independently inside the community which provides a separate channel for users to express their opinions and give them an opportunity to participate in the searching process).

Claim 3: Warner and Xu teach the evaluation update device according to claim 1, wherein the evaluation information index is a reliability of the evaluation information generated based on the voting information indicating whether the evaluation information is appropriate (Warner, [Col. 6 Lines 4-13] note It is assumed that by initial selection of an informational item, the user is providing positive feedback about that selected informational item. However, if the user subsequently selects additional informational items, submits a question, searches for additional informational items, and/or initiates a entirely new search, it can be concluded that the usefulness of the initially selected informational item may be less than originally assumed. Accordingly, The relevancy rating of the initially selected informational item may be adjusted downward by a second predetermined amount).

Claim 5: Warner teaches an evaluation update method in an evaluation update device including an evaluator, the evaluation update method including, 
generating again, by the evaluator, when an evaluation information index representing an index provided to evaluation information when the evaluation information is generated drops equal to or below a threshold related to the evaluation information index (Warner, [Col. 4 Lines 55-67] note FIG. 2 shows the relevant portions 200 of the index 103. The index 103 in accordance with the principles of the present invention comprises… a relevancy rating (RR) field, [Fig. 5], [Col. 8 Lines 62-64] note If the threshold is exceeded, it is assumed that, for the purpose of relevancy rating, that the information is stale, [Col. 9 Lines 4-5] note in step 505, the index 103 is updated to reflect any changes to the relevancy rating and/or the TMRA),
the evaluation information for an evaluation target representing evaluation on the evaluation target (Warner, [Fig. 2], [Col. 4 Lines 55-67] note FIG. 2 shows the relevant portions 200 of the index),
the evaluation information index becoming lower as time elapses from a point when the evaluation information was generated (Warner, [Col. 9 Lines 26-30] note the inventive relevancy rating aging system described above, allows the rating to decay over time to minimize the tendencies for historical usage biased rating, and to provide a more temporally accurate ratings),
the evaluation information index becoming lower with lower voting information indicating whether the evaluation information is appropriate (Warner, [Col. 6 Lines 4-13] note It is assumed that by initial selection of an informational item, the user is providing positive feedback about that selected informational item. However, if the user subsequently selects additional informational items, submits a question, searches for additional informational items, and/or initiates a entirely new search, it can be concluded that the usefulness of the initially selected informational item may be less than originally assumed. Accordingly, The relevancy rating of the initially selected informational item may be adjusted downward by a second predetermined amount).
Warner does not explicitly teach the evaluation information for the evaluation target based on post information that is different from the post information indicating a post content for the evaluation target used for generating the evaluation information for the evaluation target.
However, Xu teaches this (Xu, [Col. 19 Lines 12-17] note The user may also add comments on the selected entry about his opinion or why he thinks his selection is good. In addition, users in the community can share their opinion on each entry in the list returned from the search engine and can collaborate with each user inside the community, such as chatting in real time or post different comments, [Col. 20 Lines 1-6] note all the votes, ranks, comments or other user contributed stuff by the community members can be feed back to the search engine and the search engine shall utilize those information to adjust its future ranking or sorting of the result list when others execute the same or similar searches).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the index including a relevancy rating of Warner with the vote, rank or comment feed back of Xu according to known methods (i.e. adjusting the relevancy rating based on vote, rank or comment feed back). Motivation for doing so is that utilizing an action based or resource based community or combinations of the two helps users to improve the effectiveness of the search (Xu, [Col. 20 Lines 15-17]).

Claim 6: Warner teaches a system for evaluating, the system comprises: a processor; and a memory storing computer-executable program instructions that when executed by the processor causes the system to:
generate again, by the evaluator, when an evaluation information index representing an index provided to evaluation information when the evaluation information is generated drops equal to or below a threshold related to the evaluation information index (Note, this element is interpreted under 35 USC §112(f) as the CPU along with the algorithm disclosed in the specification, Warner, [Col. 4 Lines 55-67] note FIG. 2 shows the relevant portions 200 of the index 103. The index 103 in accordance with the principles of the present invention comprises… a relevancy rating (RR) field, [Fig. 5], [Col. 8 Lines 62-64] note If the threshold is exceeded, it is assumed that, for the purpose of relevancy rating, that the information is stale, [Col. 9 Lines 4-5] note in step 505, the index 103 is updated to reflect any changes to the relevancy rating and/or the TMRA),
the evaluation information for an evaluation target representing evaluation on the evaluation target (Warner, [Fig. 2], [Col. 4 Lines 55-67] note FIG. 2 shows the relevant portions 200 of the index),
the evaluation information index becoming lower as time elapses from a point when the evaluation information was generated (Warner, [Col. 9 Lines 26-30] note the inventive relevancy rating aging system described above, allows the rating to decay over time to minimize the tendencies for historical usage biased rating, and to provide a more temporally accurate ratings),
the evaluation information index becoming lower with lower voting information indicating whether the evaluation information is appropriate (Warner, [Col. 6 Lines 4-13] note It is assumed that by initial selection of an informational item, the user is providing positive feedback about that selected informational item. However, if the user subsequently selects additional informational items, submits a question, searches for additional informational items, and/or initiates a entirely new search, it can be concluded that the usefulness of the initially selected informational item may be less than originally assumed. Accordingly, The relevancy rating of the initially selected informational item may be adjusted downward by a second predetermined amount).
Warner does not explicitly teach the evaluation information for the evaluation target based on post information that is different from the post information indicating a post content for the evaluation target used for generating the evaluation information for the evaluation target.
However, Xu teaches this (Xu, [Col. 19 Lines 12-17] note The user may also add comments on the selected entry about his opinion or why he thinks his selection is good. In addition, users in the community can share their opinion on each entry in the list returned from the search engine and can collaborate with each user inside the community, such as chatting in real time or post different comments, [Col. 20 Lines 1-6] note all the votes, ranks, comments or other user contributed stuff by the community members can be feed back to the search engine and the search engine shall utilize those information to adjust its future ranking or sorting of the result list when others execute the same or similar searches).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the index including a relevancy rating of Warner with the vote, rank or comment feed back of Xu according to known methods (i.e. adjusting the relevancy rating based on vote, rank or comment feed back). Motivation for doing so is that utilizing an action based or resource based community or combinations of the two helps users to improve the effectiveness of the search (Xu, [Col. 20 Lines 15-17]).

Claim 8: Warner and Xu teach the evaluation update device according to claim 2, wherein the evaluation information index is a reliability of the evaluation information generated based on the voting information indicating whether the evaluation information is appropriate (Warner, [Col. 6 Lines 4-13] note It is assumed that by initial selection of an informational item, the user is providing positive feedback about that selected informational item. However, if the user subsequently selects additional informational items, submits a question, searches for additional informational items, and/or initiates a entirely new search, it can be concluded that the usefulness of the initially selected informational item may be less than originally assumed. Accordingly, The relevancy rating of the initially selected informational item may be adjusted downward by a second predetermined amount).

Claim 10: Warner and Xu teach an evaluation update method according to claim 5, the method further comprising requesting, by a requestor, a plurality of users for posting of the post information when the evaluation information drops equal to or below the threshold related to the evaluation information index (Xu, [Col. 19 Lines 1-8] note one service can be provided inside this kind of action based community is to allow users to re-rank the result list returned by the original search engine to see if it serves their purpose or allow them to vote for the best matches in the list. All those could be done independently inside the community which provides a separate channel for users to express their opinions and give them an opportunity to participate in the searching process).

Claim 11: Warner and Xu teach the evaluation update method according to claim 5, wherein the evaluation information index is a reliability of the evaluation information generated based on the voting information indicating whether the evaluation information is appropriate (Warner, [Col. 6 Lines 4-13] note It is assumed that by initial selection of an informational item, the user is providing positive feedback about that selected informational item. However, if the user subsequently selects additional informational items, submits a question, searches for additional informational items, and/or initiates a entirely new search, it can be concluded that the usefulness of the initially selected informational item may be less than originally assumed. Accordingly, The relevancy rating of the initially selected informational item may be adjusted downward by a second predetermined amount).

Claim 14: Warner and Xu teach the evaluation update method according to claim 10, wherein the evaluation information index is a reliability of the evaluation information generated based on the voting information indicating whether the evaluation information is appropriate (Warner, [Col. 6 Lines 4-13] note It is assumed that by initial selection of an informational item, the user is providing positive feedback about that selected informational item. However, if the user subsequently selects additional informational items, submits a question, searches for additional informational items, and/or initiates a entirely new search, it can be concluded that the usefulness of the initially selected informational item may be less than originally assumed. Accordingly, The relevancy rating of the initially selected informational item may be adjusted downward by a second predetermined amount).

Claim 16: Warner and Xu teach the system according to claim 6, the computer-executable instructions when executed further causing the system to: request, by a requestor, a plurality of users for posting of the post information when the evaluation information drops equal to or below the threshold related to the evaluation information index (Note, this element is interpreted under 35 USC §112(f) as the CPU along with the algorithm disclosed in the specification, Xu, [Col. 19 Lines 1-8] note one service can be provided inside this kind of action based community is to allow users to re-rank the result list returned by the original search engine to see if it serves their purpose or allow them to vote for the best matches in the list. All those could be done independently inside the community which provides a separate channel for users to express their opinions and give them an opportunity to participate in the searching process).

Claim 17: Warner and Xu teach the system according to claim 6, wherein the evaluation information index is a reliability of the evaluation information generated based on the voting information indicating whether the evaluation information is appropriate (Warner, [Col. 6 Lines 4-13] note It is assumed that by initial selection of an informational item, the user is providing positive feedback about that selected informational item. However, if the user subsequently selects additional informational items, submits a question, searches for additional informational items, and/or initiates a entirely new search, it can be concluded that the usefulness of the initially selected informational item may be less than originally assumed. Accordingly, The relevancy rating of the initially selected informational item may be adjusted downward by a second predetermined amount).

Claim 20: Warner and Xu teach the system according to claim 16, wherein the evaluation information index is a reliability of the evaluation information generated based on the voting information indicating whether the evaluation information is appropriate (Warner, [Col. 6 Lines 4-13] note It is assumed that by initial selection of an informational item, the user is providing positive feedback about that selected informational item. However, if the user subsequently selects additional informational items, submits a question, searches for additional informational items, and/or initiates a entirely new search, it can be concluded that the usefulness of the initially selected informational item may be less than originally assumed. Accordingly, The relevancy rating of the initially selected informational item may be adjusted downward by a second predetermined amount).

Claims 4, 7, 9, 12, 13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Warner and Xu in further view of Sandholm, US 2013/0007238 A1 (hereinafter “Sandholm”).

Claim 4: Warner and Xu do not explicitly teach the evaluation update device according to claim 1, wherein the evaluation information index is an acquisition level of the evaluation information, the acquisition level being generated based on number of pieces of the evaluation information in a predetermined region.
However, Sandholm teaches this (Sandholm, [0006] note The web page recommendation service indexes the records of the web pages viewed and the web page ratings it receives according to the locations to which they are tagged. The web page recommendation service then uses the resultant geographically-indexed collection of web pages to generate location-based web page recommendations to users of the web page recommendation system, [Fig. 1B], [0018] note GUI 134 includes "Radius" control 142 that enables the user of mobile computing device 100 to control the geographic scope of the web pages presented to the user by the web page recommendation service, [0019] note GUI 130 also includes channel controls 144, 146, 148, and 150 that enable the user of mobile computing device 100 to filter the web pages listed; i.e. filter by restaurants).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the index including a relevancy rating of Warner and Xu with the recommendations based on location and filters of Sandholm according to known methods (i.e. adjusting the relevancy rating based on location such as a radius and/or filters such as restaurants). Motivation for doing so is that the recommendation service may employ techniques intended to increase recommendation diversity and to promote the serendipitous discovery of new web pages by the user of the mobile computing device (Sandholm, [0020]).

Claim 7: Warner and Xu do not explicitly teach the evaluation update device according to claim 1, wherein the evaluation target includes at least one of a status of a location, a road congestion status of an area, a reputation of a restaurant, and a reputation of food, and wherein the evaluation information includes at least one of a review posting, and location information of the evaluation target.
However, Sandholm teaches this (Sandholm, [0006] note The web page recommendation service indexes the records of the web pages viewed and the web page ratings it receives according to the locations to which they are tagged. The web page recommendation service then uses the resultant geographically-indexed collection of web pages to generate location-based web page recommendations to users of the web page recommendation system, [Fig. 1B], [0018] note GUI 134 includes "Radius" control 142 that enables the user of mobile computing device 100 to control the geographic scope of the web pages presented to the user by the web page recommendation service, [0019] note GUI 130 also includes channel controls 144, 146, 148, and 150 that enable the user of mobile computing device 100 to filter the web pages listed; i.e. filter by restaurants).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the index including a relevancy rating of Warner and Xu with the recommendations based on location and filters of Sandholm according to known methods (i.e. adjusting the relevancy rating based on location such as a radius and/or filters such as restaurants). Motivation for doing so is that the recommendation service may employ techniques intended to increase recommendation diversity and to promote the serendipitous discovery of new web pages by the user of the mobile computing device (Sandholm, [0020]).

Claim 9: Warner and Xu do not explicitly teach the evaluation update device according to claim 2, wherein the evaluation information index is an acquisition level of the evaluation information, the acquisition level being generated based on number of pieces of the evaluation information in a predetermined region.
However, Sandholm teaches this (Sandholm, [0006] note The web page recommendation service indexes the records of the web pages viewed and the web page ratings it receives according to the locations to which they are tagged. The web page recommendation service then uses the resultant geographically-indexed collection of web pages to generate location-based web page recommendations to users of the web page recommendation system, [Fig. 1B], [0018] note GUI 134 includes "Radius" control 142 that enables the user of mobile computing device 100 to control the geographic scope of the web pages presented to the user by the web page recommendation service, [0019] note GUI 130 also includes channel controls 144, 146, 148, and 150 that enable the user of mobile computing device 100 to filter the web pages listed; i.e. filter by restaurants).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the index including a relevancy rating of Warner and Xu with the recommendations based on location and filters of Sandholm according to known methods (i.e. adjusting the relevancy rating based on location such as a radius and/or filters such as restaurants). Motivation for doing so is that the recommendation service may employ techniques intended to increase recommendation diversity and to promote the serendipitous discovery of new web pages by the user of the mobile computing device (Sandholm, [0020]).

Claim 12: Warner and Xu do not explicitly teach the evaluation update method according to claim 5, wherein the evaluation information index is an acquisition level of the evaluation information, the acquisition level being generated based on number of pieces of the evaluation information in a predetermined region.
However, Sandholm teaches this (Sandholm, [0006] note The web page recommendation service indexes the records of the web pages viewed and the web page ratings it receives according to the locations to which they are tagged. The web page recommendation service then uses the resultant geographically-indexed collection of web pages to generate location-based web page recommendations to users of the web page recommendation system, [Fig. 1B], [0018] note GUI 134 includes "Radius" control 142 that enables the user of mobile computing device 100 to control the geographic scope of the web pages presented to the user by the web page recommendation service, [0019] note GUI 130 also includes channel controls 144, 146, 148, and 150 that enable the user of mobile computing device 100 to filter the web pages listed; i.e. filter by restaurants).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the index including a relevancy rating of Warner and Xu with the recommendations based on location and filters of Sandholm according to known methods (i.e. adjusting the relevancy rating based on location such as a radius and/or filters such as restaurants). Motivation for doing so is that the recommendation service may employ techniques intended to increase recommendation diversity and to promote the serendipitous discovery of new web pages by the user of the mobile computing device (Sandholm, [0020]).

Claim 13: Warner and Xu do not explicitly teach the evaluation update method according to claim 5, wherein the evaluation target includes at least one of a status of a location, a road congestion status of an area, a reputation of a restaurant, and a reputation of food, and wherein the evaluation information includes at least one of a review posting, and location information of the evaluation target.
However, Sandholm teaches this (Sandholm, [0006] note The web page recommendation service indexes the records of the web pages viewed and the web page ratings it receives according to the locations to which they are tagged. The web page recommendation service then uses the resultant geographically-indexed collection of web pages to generate location-based web page recommendations to users of the web page recommendation system, [Fig. 1B], [0018] note GUI 134 includes "Radius" control 142 that enables the user of mobile computing device 100 to control the geographic scope of the web pages presented to the user by the web page recommendation service, [0019] note GUI 130 also includes channel controls 144, 146, 148, and 150 that enable the user of mobile computing device 100 to filter the web pages listed; i.e. filter by restaurants).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the index including a relevancy rating of Warner and Xu with the recommendations based on location and filters of Sandholm according to known methods (i.e. adjusting the relevancy rating based on location such as a radius and/or filters such as restaurants). Motivation for doing so is that the recommendation service may employ techniques intended to increase recommendation diversity and to promote the serendipitous discovery of new web pages by the user of the mobile computing device (Sandholm, [0020]).

Claim 15: Warner and Xu do not explicitly teach the evaluation update method according to claim 10, wherein the evaluation information index is an acquisition level of the evaluation information, the acquisition level being generated based on number of pieces of the evaluation information in a predetermined region.
However, Sandholm teaches this (Sandholm, [0006] note The web page recommendation service indexes the records of the web pages viewed and the web page ratings it receives according to the locations to which they are tagged. The web page recommendation service then uses the resultant geographically-indexed collection of web pages to generate location-based web page recommendations to users of the web page recommendation system, [Fig. 1B], [0018] note GUI 134 includes "Radius" control 142 that enables the user of mobile computing device 100 to control the geographic scope of the web pages presented to the user by the web page recommendation service, [0019] note GUI 130 also includes channel controls 144, 146, 148, and 150 that enable the user of mobile computing device 100 to filter the web pages listed; i.e. filter by restaurants).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the index including a relevancy rating of Warner and Xu with the recommendations based on location and filters of Sandholm according to known methods (i.e. adjusting the relevancy rating based on location such as a radius and/or filters such as restaurants). Motivation for doing so is that the recommendation service may employ techniques intended to increase recommendation diversity and to promote the serendipitous discovery of new web pages by the user of the mobile computing device (Sandholm, [0020]).

Claim 18: Warner and Xu do not explicitly teach the system according to claim 6, wherein the evaluation information index is an acquisition level of the evaluation information, the acquisition level being generated based on number of pieces of the evaluation information in a predetermined region.
However, Sandholm teaches this (Sandholm, [0006] note The web page recommendation service indexes the records of the web pages viewed and the web page ratings it receives according to the locations to which they are tagged. The web page recommendation service then uses the resultant geographically-indexed collection of web pages to generate location-based web page recommendations to users of the web page recommendation system, [Fig. 1B], [0018] note GUI 134 includes "Radius" control 142 that enables the user of mobile computing device 100 to control the geographic scope of the web pages presented to the user by the web page recommendation service, [0019] note GUI 130 also includes channel controls 144, 146, 148, and 150 that enable the user of mobile computing device 100 to filter the web pages listed; i.e. filter by restaurants).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the index including a relevancy rating of Warner and Xu with the recommendations based on location and filters of Sandholm according to known methods (i.e. adjusting the relevancy rating based on location such as a radius and/or filters such as restaurants). Motivation for doing so is that the recommendation service may employ techniques intended to increase recommendation diversity and to promote the serendipitous discovery of new web pages by the user of the mobile computing device (Sandholm, [0020]).

Claim 19: Warner and Xu do not explicitly teach the system according to claim 6, wherein the evaluation target includes at least one of a status of a location, a road congestion status of an area, a reputation of a restaurant, and a reputation of food, and wherein the evaluation information includes at least one of a review posting, and location information of the evaluation target.
However, Sandholm teaches this (Sandholm, [0006] note The web page recommendation service indexes the records of the web pages viewed and the web page ratings it receives according to the locations to which they are tagged. The web page recommendation service then uses the resultant geographically-indexed collection of web pages to generate location-based web page recommendations to users of the web page recommendation system, [Fig. 1B], [0018] note GUI 134 includes "Radius" control 142 that enables the user of mobile computing device 100 to control the geographic scope of the web pages presented to the user by the web page recommendation service, [0019] note GUI 130 also includes channel controls 144, 146, 148, and 150 that enable the user of mobile computing device 100 to filter the web pages listed; i.e. filter by restaurants).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the index including a relevancy rating of Warner and Xu with the recommendations based on location and filters of Sandholm according to known methods (i.e. adjusting the relevancy rating based on location such as a radius and/or filters such as restaurants). Motivation for doing so is that the recommendation service may employ techniques intended to increase recommendation diversity and to promote the serendipitous discovery of new web pages by the user of the mobile computing device (Sandholm, [0020]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165